Title: To James Madison from Joseph Jones, 3 August 1788
From: Jones, Joseph
To: Madison, James


Dr. Sr.Richmond 3. Augt. 1788.
Hearing you were about to leave Richmond, I called the morning you set out to see you, but Anderson informd me you had walked out and to what place he could not tell. I not only wished to take you by the hand before you went away, but was desirous also of apologising to you for so long delaying the paymt. of the balance I owe you—although I have and knew I could presume on the privelege of friendship to suit my convenience in the matter, yet I have been uneasy lest in gratifying those who have been importunate, I may have subjected you to inconvenience. I have hopes of being able to accommodate you before Christmas. A general acquiescence under the decision of our convention seems to prevail through the Country. We have no information from North Carolina consequently cannot communicate even a conjecture what will be the result of their deliberations—from New york we daily expect a communication of their decision, which from the accounts published in the news papers will probably be a rejection or something equal to it. What has been the real object of the motion of Dane & Williamson respecting the military locations on the Cumberland and the reservered territory N. Wt. of the Ohio?  I suspect something at bottom more then is expressed. The French Minister seems to be warm in his applications in the case of Ferriar—a full answer to his note to Mr. Jay was sent sometime ago but the Secretarys absence has I suppose Delayed the communication to him—the Delegates will receive a Copy of it. He seems to expect a strict conformity to the stipulations of the consular Convention wch. the Delegates say Congress have not ratifyed and I have never heard it rested solely with congress to give it operation, was it the fact, the minister should not have expected a perfect obedience in the States to the stipulations of that act before it was compleat and promulgate [d] much less ought he to have insinuated a connivance in the State to the liberation of the Men from the consular power before he was better informed of facts, and the authority of the Executi[ve] to exercise the powers he supposes they possess. I do not wonder at the zeal of the Count on this occasion as the conduct of the Man was very reprehensible and such violations of trust especially in commercial countries call for animadversion and punishment but I think his language and conclusions too strong and not following from the premises. I leave this pla[ce] Tomorow and shall pass a few weeks up the Country not to return here perhaps before October. When you write direct your letters to Fredericksburg where I shall mostly be and in orange and Culpeper. Yr. friend & Servt
Jos: Jones
The late storm has from all I can learn damaged and the frequent rains since distroyed the crop of Tobacco
that which was not drowned is spoting & burning.
